 

Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

First Amendment dated as of May 16, 2016 (this “Amendment”) to that certain
Employment Agreement dated as of December 31, 2015 by and between Steven Madden,
Ltd., a Delaware corporation (the “Company”) and Edward R. Rosenfeld (the
“Executive”), as amended.

W I T N E S S E T H:

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of December 31, 2015 (the “Original Agreement”); and

WHEREAS, the Executive and the Company desire to amend the Original Agreement in
certain respects;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:

1.Effective as of the date of this Amendment, the Original Agreement is amended
by the deletion of the first sentence of Section 9.6(a) in its entirety and the
insertion of the following sentence in lieu thereof:

“In the event that during the period commencing 90 days prior to a Change of
Control (as hereinafter defined) and ending 180 days after a Change of Control,
the Executive’s employment with the Company is terminated by the Company (other
than for death, Total Disability or Cause) or by the resignation of the
Executive for Good Reason, the Executive shall receive in cash, within ten days
of the date of termination or resignation of employment, an amount equal to two
and one-half (2.5) times the sum of (i) the annual Base Salary to which the
Executive was entitled under Section 4.1 as of the date of termination or
resignation of employment plus (ii) the average cash bonus received by the
Executive for the preceding three-year period ending on the last previous
December 31st.”

2.As hereinabove modified, all of the terms and provisions of the Original
Agreement shall remain in full force and effect.

1

 

 IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Employment Agreement on the date first set forth above.

  Steven Madden, Ltd.           By: /s/ Arvind Dharia     Name:  Arvind Dharia  
  Title: Chief Financial Officer             /s/ Edward R. Rosenfeld     Edward
R. Rosenfeld  

2